Filed 4/5/21 P. v. Banada CA3
                                           NOT TO BE PUBLISHED


California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 THE PEOPLE,                                                                                   C091492

                    Plaintiff and Respondent,                                    (Super. Ct. No. 19FE003264)

           v.

 ROMAN EDUARDOVIC BANADA,

                    Defendant and Appellant.




         Appointed counsel for defendant Roman Eduardovic Banada has filed an opening
brief setting forth the facts of the case and asking this court to review the record to
determine whether there are any arguable issues on appeal that might result in a more
favorable outcome for defendant. (People v. Wende (1979) 25 Cal.3d 436.) After
reviewing the entire record, we affirm the judgment.


                                                             1
                   FACTUAL AND PROCEDURAL BACKGROUND
       Around 10:00 p.m. on December 4, 2018, defendant drove to a residential
neighborhood, turned off the car’s headlights, got out of the car while it was running, and
inspected several vehicles, including a truck parked in a driveway. When a teenage male
who was waiting for a friend in front of the house told defendant to “get off [the]
property,” defendant lunged toward the teenager, who retreated inside and alerted the
home’s other residents, including two older males.
       The three males left the home in the truck that was parked in the driveway,
looking for defendant’s car to get the license plate number. They found the car (with
defendant and his female acquaintance inside) parked in a nearby supermarket parking
lot, the front end of the car facing out. They stopped the truck (partially blocking one of
defendant’s possible paths of egress) and got out, moving toward defendant’s car.
       A supermarket employee who was in the parking lot testified that after the men
who exited the truck yelled and banged on defendant’s car, the car began to move
forward slowly, as if warning the men to get out of the way. Then the car accelerated,
hitting the teenage victim and driving over him, apparently on purpose.
       A second supermarket employee testified it appeared the men who exited the truck
were trying to get the driver out of the car and yelling profanity, but they did not touch
the car. She said the car did not move slowly, but “peeled out” of its parking space,
hitting the teenager, apparently intentionally.
       The teenager suffered multiple broken bones and was hospitalized for five days
after more than one surgery for his injuries.
       Defendant’s acquaintance who was in the passenger seat of the car testified at trial
that she was startled and frightened when three angry looking men got out of a truck and
ran toward defendant’s car while yelling and touching the car. At the time, she did not
realize the car struck anyone in the parking lot when defendant drove away.



                                                2
       In December 2019, the Sacramento County District Attorney filed an amended
information charging defendant with assault with a deadly weapon (Pen. Code, § 245,
subd. (a)(1);1 count one) and felony hit and run (Veh. Code, § 20001, subd. (b)(2); count
two). Count one included the allegations that defendant inflicted great bodily injury
(GBI) upon the teenager in the commission of the offense (§ 12022.7, subd. (a))
constituting a “serious felony” (§ 1192.7, subd. (c)(8)).
       Defendant presented a self-defense theory to the jury, which found him guilty of
both crimes and found true the GBI allegation.
       In January 2020, the trial court imposed a sentence of six years in state prison,
consisting of three years (the middle term) for count one, plus three years for the GBI
enhancement. The trial court imposed a concurrent term of three years for count two,
calculated 370 days of credit, and imposed various costs.
       Defendant filed a timely notice of appeal in February 2020.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of his right
to file a supplemental brief within 30 days from the date the opening brief was filed.
More than 30 days have elapsed, and defendant has not filed a supplemental brief.
Having undertaken an examination of the entire record pursuant to Wende, we find no
arguable error that would result in a disposition more favorable to defendant.




1      Further undesignated statutory references are to the Penal Code.

                                              3
                                  DISPOSITION
     The judgment is affirmed.



                                                KRAUSE   , J.



We concur:



     MURRAY             , Acting P. J.




     DUARTE             , J.




                                         4